Exhibit 10.1

BRANDYWINE REALTY TRUST
RESTRICTED SHARE AWARD

This is a Restricted Share Award dated as of May 3, 2004, from Brandywine Realty
Trust, a Maryland real estate investment trust (the “Company”) to ______________
[Insert Name of Trustee] (“Grantee”). Terms used herein as defined terms and not
defined herein have the meanings assigned to them in the Brandywine Realty Trust
1997 Long-Term Incentive Plan, as amended from time to time (the “Plan”).

1. Definitions. As used herein:         (a) “Award” means the award of
Restricted Shares hereby granted.         (b) “Board” means the Board of
Trustees of the Company, as constituted from time to time.         (c) “Change
of Control” means “Change of Control” as defined in the Plan.         (d) “Code”
means the Internal Revenue Code of 1986, as amended from time to time, and any
successor thereto.         (e) “Committee” means the Committee appointed by the
Board in accordance with Section 2 of the Plan, if one is appointed and in
existence at the time of reference. If no Committee has been appointed pursuant
to Section 2, or if such a Committee is not in existence at the time of
reference, “Committee” means the Board.         (f) “Date of Grant” means May 3,
2004, the date on which the Company awarded the Restricted Shares.         (g)
“Disability” means “Disability” as defined in the Plan.         (h) “Fair Market
Value” means “Fair Market Value” as defined in the Plan.         (i) “Restricted
Period” means, with respect to each Restricted Share, the period beginning on
the Date of Grant and ending on the applicable Vesting Date for such Restricted
Share.         (j)  “Restricted Shares” means the 996 Shares which are subject
to vesting and forfeiture in accordance with the terms of this Award.        
(k)  “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.         (l) “Share” means a common share of beneficial
interest, $.01 par value per share, of the Company, subject to substitution or
adjustment as provided in Section 3(c) of the Plan.         (m) “Trustee” means
a member of the Board.         (n) “Vesting Date” means the date on which the
restrictions imposed under Paragraph 3 on a Restricted Share lapse, as provided
in Paragraph 4.



--------------------------------------------------------------------------------



2. Grant of Restricted Shares. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the Restricted
Shares.     3. Restrictions on Restricted Share. Subject to the terms and
conditions set forth herein and in the Plan, prior to the Vesting Date in
respect of Restricted Shares, Grantee shall not be permitted to sell, transfer,
pledge or assign such Restricted Shares. Share certificates evidencing
Restricted Shares shall be held in custody by the Company until the restrictions
thereon have lapsed. Concurrently herewith, Grantee shall deliver to the Company
a share power, endorsed in blank, relating to the Restricted Shares covered by
the Award. During the Restricted Period, share certificates evidencing
Restricted Shares shall bear a legend in substantially the following form:

    THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE BRANDYWINE
REALTY TRUST 1997 LONG-TERM INCENTIVE PLAN, AS AMENDED, AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND BRANDYWINE REALTY TRUST. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF BRANDYWINE REALTY
TRUST AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER WITHOUT CHARGE UPON REQUEST
TO THE SECRETARY OF THE COMPANY.     4. Lapse of Restrictions for Restricted
Shares.       (a) Subject to the terms and conditions set forth herein and in
the Plan, the restrictions set forth in Paragraph 3 on each Restricted Share
that has not been forfeited as provided in Paragraph 5 shall lapse on the
earlier of: (i) the applicable Vesting Date in respect of such Restricted Share;
(ii) Grantee’s termination of service as a Trustee before the applicable Vesting
Date because of Grantee’s death or Disability; or (iii) upon the occurrence of a
Change of Control.          (b) Subject to Paragraph 4(a), a Vesting Date for
Restricted Shares subject to the Award shall occur in accordance with the
following schedule:           (i)   One-third of the Restricted Shares will vest
on May 3, 2005;             (ii)   An additional one-third of the Restricted
Shares will vest on May 3, 2006;             (iii)  An additional one-third of
the Restricted Shares will vest on May 3, 2007.

-2-

--------------------------------------------------------------------------------



5. Forfeiture of Restricted Shares.           (a) Subject to the terms and
conditions set forth herein, if Grantee terminates service as a Trustee prior to
the Vesting Date for a Restricted Share for reasons other than death or
Disability or a Change of Control, Grantee shall forfeit any such Restricted
Share which has not vested as of such termination of service. Upon a forfeiture
of the Restricted Shares as provided in this Paragraph 5, the Restricted Shares
shall be deemed canceled.           (b) The provisions of this Paragraph 5 shall
not apply to Restricted Shares as to which the restrictions of Paragraph 3 have
lapsed.         6. Rights of Grantee. During the Restricted Period, with respect
to the Restricted Shares, Grantee shall have all of the rights of a shareholder
of the Company, including the right to vote the Restricted Shares and the right
to receive any distributions or dividends payable on Shares.         7. Notices.
Any notice to the Company under this Award shall be made to:              
Brandywine Realty Trust       401 Plymouth Road       Suite 500       Plymouth
Meeting, PA 19462       Attention: Chief Financial Officer         or such other
address as may be provided to Grantee by written notice. Any notice to Grantee
under this Award shall be made to Grantee at the address listed in the Company’s
records. All notices under this Award shall be deemed to have been given when
hand-delivered, telecopied delivered by first class mail, postage prepaid, and
shall be irrevocable once given.          8. Securities Laws. The Committee may
from time to time impose any conditions on the Restricted Shares as it deems
necessary or advisable to ensure that the Plan satisfies the conditions of Rule
16b-3, and that Shares are issued and resold in compliance with the Securities
Act of 1933, as amended.         9. Delivery of Shares. Upon a Vesting Date, the
Company shall notify Grantee (or Grantee’s legal representatives, estate or
heirs, in the event of Grantee’s death before a Vesting Date) that the
restrictions on the Restricted Shares have lapsed. Within ten (10) business days
of a Vesting Date, the Company shall, without payment from Grantee for the
Restricted Shares, deliver to Grantee a certificate for the Restricted Shares
without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, under Paragraph 8, provided that
no certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with Company for the withholding of taxes (if any)
which may be due with respect to such Shares. The Company is authorized to
cancel a number of Shares for which the restrictions have lapsed having an
aggregate Fair Market Value equal to the required tax withholdings (if any). The
Company may condition delivery of certificates for Shares upon the prior receipt
from Grantee of any undertakings which it may determine are required to assure
that the certificates are being issued in compliance with federal and state
securities laws. The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share on the Vesting Date, as determined by the
Committee.

-3-

--------------------------------------------------------------------------------



10. Award Not to Create Board Entitlement. The Award granted hereunder shall not
confer upon Grantee any right to continue on the Board.       11. Miscellaneous.
        (a) The address for Grantee to which notice, demands and other
communications are to be given or delivered under or by reason of the provisions
hereof shall be the Grantee’s address as reflected in the Company’s records.    
    (b)  This Award and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of Pennsylvania.

 

  BRANDYWINE REALTY TRUST       BY: _________________________________   TITLE:
President and Chief Executive Officer     Accepted:  

--------------------------------------------------------------------------------

  [Name of Trustee]  

-4-

--------------------------------------------------------------------------------